

113 S2031 RS: Ashland Breakwater Light Transfer Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 637113th CONGRESS2d SessionS. 2031[Report No. 113–297]IN THE SENATE OF THE UNITED STATESFebruary 12, 2014Ms. Baldwin (for herself and Mr. Johnson of Wisconsin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 10, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Act to provide for the establishment of the Apostle Islands National Lakeshore in the
			 State of Wisconsin, and for other purposes, to adjust the boundary of that
			 National Lakeshore to include the lighthouse known as Ashland Harbor
			 Breakwater Light, and for other purposes.1.Short titleThis Act may be cited as the Ashland Breakwater Light Transfer Act.2.Boundary adjustment to include lighthouseThe Act entitled An Act to provide for the establishment of the Apostle Islands National Lakeshore in the State of
			 Wisconsin, and for other purposes., approved September 26, 1970 (16 U.S.C. 460w et seq.), is amended as follows:(1)In the first section as follows:(A)In subsection (a)—(i)by striking the area and inserting The area; and(ii)by striking ; and and inserting a period.(B)In subsection (b), by striking the final period.(C)By inserting after 1985. the following:(c)Ashland Harbor Breakwater Light(1)The Ashland Harbor Breakwater Light generally depicted on the map titled Ashland Harbor Breakwater Light Addition to Apostle Islands National Lakeshore and dated February 11, 2014, located at the end of the breakwater on Chequamegon Bay, Wisconsin.(2)Congress does not intend for the designation of the property under paragraph (1) to create a
			 protective perimeter or buffer zone around the boundary of that property..(2)In section 3, by striking : Provided and all that follows through the period.(3)In section 6 as follows:(A)By striking The lakeshore and inserting:(a)In generalThe lakeshore.(B)By inserting this section and before the provisions of.(C)By adding after subsection (a) the following:(b)Federal useRights to use a portion of the land and facilities of the lakeshore may be retained by—(1)the Army Corps of Engineers for breakwater maintenance; and(2)the Coast Guard for Federal aids to navigation (as defined in section 308(e)(4) of Public Law
			 89–665; 16 U.S.C. 470w–7(e)(4)).(c)CooperationThe National Park Service, the Coast Guard, and the Army Corps of Engineers shall cooperate in
			 their operations so as to not lower the standards evolved for the
			 operation of units of the National Park System, Federal aids to
			 navigation, and harbor maintenance under Federal law with respect to the
			 lakeshore.(d)Clarification of authorityPursuant to existing authorities, the Secretary may enter into agreements with the City of Ashland,
			 County of Ashland, and County of Bayfield, Wisconsin, for the purpose of
			 cooperative law enforcement and emergency services within the boundaries
			 of the lakeshore..1.Short titleThis Act may be cited as the Ashland Breakwater Light Transfer Act.2.Boundary adjustment to include lighthousePublic Law 91–424 (16 U.S.C. 460w et seq.) is amended as follows:(1)In the first section as follows:(A)In the matter preceding subsection (a)—(i)by striking islands and shoreline and inserting islands, shoreline, and light stations; and(ii)by inserting historic, after scenic,.(B)In subsection (a)—(i)by striking the area and inserting The area; and(ii)by striking ; and and inserting a period.(C)In subsection (b), by striking the final period.(D)By inserting after 1985. the following:(c)Ashland Harbor Breakwater Light(1)The Ashland Harbor Breakwater Light generally depicted on the map titled Ashland Harbor Breakwater Light Addition to Apostle Islands National Lakeshore and dated February 11, 2014, located at the end of the breakwater on Chequamegon Bay, Wisconsin.(2)Congress does not intend for the designation of the property under paragraph (1) to create a
			 protective perimeter or buffer zone around the boundary of that property..(2)In section 6 as follows:(A)By striking The lakeshore and inserting:(a)In generalThe lakeshore.(B)By inserting this section and before the provisions of.(C)By adding after subsection (a) the following:(b)Federal useNotwithstanding subsection (c) of the first section—(1)the Secretary of the department in which the Coast Guard is operating may operate, maintain, keep,
			 locate, inspect, repair, and replace any Federal aid to navigation located
			 at the Ashland Harbor Breakwater Light for as long as such aid is needed
			 for navigational purposes; and(2)in carrying out the activities described in paragraph (1), such Secretary may enter, at any time,
			 the Ashland Harbor Breakwater Light or any Federal aid to navigation at
			 the Ashland Harbor Breakwater Light, for as long as such aid is needed for
			 navigational purposes, without notice to the extent that it is not
			 possible to provide advance notice.(c)Clarification of authorityPursuant to existing authorities, the Secretary may enter into agreements with the City of Ashland,
			 County of Ashland, and County of Bayfield, Wisconsin, for the purpose of
			 cooperative law enforcement and emergency services within the boundaries
			 of the lakeshore..December 10, 2014Reported with an amendment